Exhibit 10.1

 

Bantek, Inc.

 

WRITTEN CONSENT BY THE BOARD OF DIRECTORS

 

The undersigned, being all the members of the Board of Directors of Bantek,
Inc., a Delaware corporation (the “Corporation”), hereby consents to and takes
the following actions:

 

RESOLVED, that Jeffrey L. Garon be and hereby is elected to serve as Chief
Financial Officer, and Director of the Corporation to hold such offices in
accordance with the By-Laws of the Corporation until his successor shall have
been duly elected and qualified or until his early death, resignation or removal
in accordance with the By-Laws of the Corporation; and

 

RESOLVED FURTHER, that the proper officers of the Corporation, or any of them,
are hereby authorized and directed to execute all documents and take all other
actions necessary or advisable in order to carry out and perform the purposes of
the foregoing resolutions; and

 

RESOLVED FURTHER, that the execution by the officers, of any document authorized
by the foregoing resolutions or any document executed in the accomplishment of
any action or actions so authorized, is (or shall become upon delivery) the
enforceable and binding act and obligation of the Corporation; and

 

IN WITNESS WHEREOF, the undersigned members of the Corporation’s Board of
Directors have executed this instrument as of the 5th day of January 2019.

 

  /s/ Michael Bannon   Michael Bannon       /s/ Rodrigo Rangel   Rodrigo Rangel
      /s/ Matthew Wiles   Matthew Wiles

 

